Exhibit 10.7

 

 

AMENDMENT NO. 6 TO LOAN AGREEMENT

 

 

This Amendment No. 6 to Loan Agreement dated as of November 6, 2002
(“Amendment”) is entered into with reference to the Loan Agreement dated as of
March 23, 1998, by and among Hard Rock Hotel, Inc., a Nevada corporation
(“Borrower”), the Lenders named therein, and Bank of America, N.A. as
Administrative Agent (as amended by an Amendment No. 1 dated April 10, 1998, an
Amendment No. 2 dated March 31, 1999, an Amendment No. 3 dated June 30, 2000, an
Amendment No. 4 dated March, 2001 and an Amendment No. 5 dated December, 2001,
the “Loan Agreement”).  The Administrative Agent, acting with the consent of all
the Lenders in accordance with the terms of the Loan Agreement, and Borrower
hereby agree as follows:

 

1.             Section 1.1-Definitions.  The following new definitions are
hereby added to Section 1.1 of the Loan Agreement.

 

“Pink Taco - L.A.” means the Pink Taco restaurant located in Los Angeles,
California.

 

“Pink Taco Subsidiary” means a Subsidiary of Borrower formed for the purpose of
owning and operating the Pink Taco - L.A., of which the Borrower directly or
indirectly shall own not less than 80% of the equity capital interests.

 

2.             Section 6.14 - Capital Expenditures.  Section 6.14 of the Loan
Agreement is hereby amended to add new clause (c) thereto:

 

(c)           Capital Expenditures made by the Pink Taco Subsidiary in
connection with the development, design and construction of the Pink Taco - L.A.
or Capital Expenditures made by Borrower for expansion projects to the Hard Rock
Hotel in an amount not to exceed $13,000,000, provided that the aggregate amount
of Capital Expenditures made pursuant to this clause (c) shall not exceed
$7,500,000 in any Fiscal Year (or portion thereof), provided further that not
more than $2,000,000 in Capital Expenditures not made under this clause (c) in
any Fiscal Year may be expended in the following Fiscal Year.

 

3.             Section 6.15 - Investments. Section 6.15 of the Loan Agreement is
hereby amended to add new clause (e) thereto:

 

(e)           Investments made in the Pink Taco Subsidiary to finance Capital
Expenditures made pursuant to Section 6.14(c).

 

4.             Excess Cash Flow.  Pursuant to Section 2.7 of the Loan Agreement,
the Commitment was required to have been reduced by 50% of the amount of Excess
Cash flow for the Fiscal Year ended December 31, 2001 as of September 30, 2002. 
The Lenders and the Borrower (a) agree that this reduction shall be omitted in
respect of the Fiscal Year 2001 (it being understood that Section 2.7 will apply
as to any Excess Cash Flow in any subsequent Fiscal Years), and (b) confirm that
the principal amount of the Commitment is now $34,000,000.

 

--------------------------------------------------------------------------------


 

5.             Comment to the Formation of Pink Taco Subsidiary. Pursuant to
Section 6.16 of the Loan Accountant, the Lenders hereby consent to the formation
of the Pink Taco Subsidiary.

 

6.             Conditions Precedent.  The altered venues of this Amendment shall
be conditioned upon the receipt by the Administrative Agent of the following:

 

(a)           counterparts of this Amendment executed by Borrower and the
Administrative Agent, seeing on behalf of the Lenders;

 

(b)           written consensus to the execution, delivery and performance
hereof from all of the Lenders; and

 

(c)           a fee of 7.5 basis points times the amounts of Commitment
($25,500)

 

7.             Conditions Subsequent.  Concurrently with the formation of the
Pink Taco Subsidiary, (a) the Pink Taco Subsidiary will execute and deliver to
Administrative Agent (i) a guaranty of the Obligations, (ii) a security
agreement and a deed of trust or leasehold deed of trust (as appropriate)
encumbering substantially all of its assets to secure the Obligations by a first
priority Lien, and (iii) such other documents as the Administrative Agents may
require, and (b) each of the owners of equity securities in the Pink Taco
Subsidiary will pledge (and thereafter maintain in pledge) such ownership
interests to the Administrative Agent pursuant to a pledge agreement in favor of
the Administrative Agent.  Each of the agreements referred to in this Section
shall be in form and substance acceptable to the Administrative Agent.

 

8.             Representation and Warranty.  Borrower represents and warrants to
the Administrative Agent and the Lenders that no Default or Event of Default has
occurred and remains continuing.

 

9.             Confirmation.  In all other respects, the terms of the Loan
Agreement and the other Loan Documents are hereby confirmed.

 

IN WITNESS WHEREOF, the parties hereto have caused the Amendment to be duly
executed as of the date first above written.

 

 

HARD ROCK HOTEL, Inc., a Nevada corporation

 

By:

/s/ James D. Bowen

 

Title:

 Vice President,

 

 

Chief Financial Officer and Treasurer

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

 /s/ Janice Hammond

 

 

Janice Hammond, Vice President

 

 

2

--------------------------------------------------------------------------------


 

 

CONSENT OF LENDER

 

This Consent of Lender is delivered with reference to the Loan Agreement dated
as of March 23, 1998, by and among Hard Rock Hotel, Inc., a Nevada corporation,
the Lenders named therein, and Bank of America, N.A., as Administrative Agent
(as amended, the “Loan Agreement”). Capitalized terms used but not defined
herein are used with the meanings set forth for those terms in the Loan
Agreement.

 

The undersigned Lender hereby consents to the execution, delivery and
performance of the proposed Amendment No. 6 to Loan Agreement by the
Administrative Agent on behalf of the Lenders, substantially in the form
presented to the undersigned as a draft.

 

Bank of America NA

 

 

[Typed/Printed Name of Lender]

 

 

By:

/s/ Scott L. Faber

 

 

 

Title:

Managing Director

 

 

 

 

Date:

11/12/02

 

 

 

3

--------------------------------------------------------------------------------


 

CONSENT OF LENDER

 

This Consent of Lender is delivered with reference to the Loan Agreement dated
as of March 23, 1998, by and among Hard Rock Hotel, Inc., a Nevada corporation,
the Lenders named therein, and Bank of America, N.A., as Administrative Agent
(as amended, the “Loan Agreement”). Capitalized terms used but not defined
herein are used with the meanings set forth for those terms in the Loan
Agreement.

 

The undersigned Lender hereby consents to the execution, delivery and
performance of the proposed Amendment No. 6 to Loan Agreement by the
Administrative Agent on behalf of the Lenders, substantially in the form
presented to the undersigned as a draft.

 

BANK OF SCOTLAND

 

 

[Typed/Printed Name of Lender]

 

 

 

 

By:

 /s/ Joseph Fratus

 

 

 

 

 

Title:

 JOSEPH FRATUS

 

 

 

Vice President

 

 

Date:

 11/8/02

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

CONSENT OF LENDER

 

This Consent of Lender is delivered with reference to the Loan Agreement dated
as of March 23, 1998, by and among Hard Rock Hotel, Inc., a Nevada corporation,
the Lenders named therein, and Bank of America, N.A., as Administrative Agent
(as amended, the “Loan Agreement”). Capitalized terms used but not defined
herein are used with the meanings set forth for those terms in the Loan
Agreement.

 

The undersigned Lender hereby consents to the execution, delivery and
performance of the proposed Amendment No. 6 to Loan Agreement by the
Administrative Agent on behalf of the Lenders, substantially in the form
presented to the undersigned as a draft.

 

Comerica West Incorporated

 

 

[Typed/Printed Name of Lender]

 

 

 

 

By:

/s/ Eoin P. Collins

 

 

 

Eoin P. Collins

 

Title:

Vice President

 

 

 

 

 

Date:

10/13/02

 

 

 

 

5

--------------------------------------------------------------------------------